Title: From George Washington to Charles Cotesworth Pinckney, 31 March 1799
From: Washington, George
To: Pinckney, Charles Cotesworth



My dear Sir
Mount Vernon 31st Mar: 1799.

When Major Pinckney was here (returning from Philadelphia) he expressed the earnest wish of the Gentlemen of South Carolina to get into the breeding of Mules from good Jacks—I said, but I believe not in a way to be understood, that I should part with some of my young Jacks (three of which he saw) descendents from Royal Gift, out of Imported Jennies.
In a letter which I have written to General Washington I have mentioned this circumstance that if your brother, himself, or any other of their friends are disposed to purchase they may know where, and on what terms they can be supplied with these valuable animals.
I sent him a correct discription of two young Jacks—copy of which, for Major Pinckney’s information, I enclose as it is probable my namesake may be on his journey hitherwards before my letter may have reached Charleston. With much esteem I am always Your Affectionate ⟨Servt⟩

Go: Washington

